Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5125 Dreyfus Variable Investment Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/08 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Appreciation Portfolio September 30, 2008 (Unaudited) Common Stocks100.3% Shares Value ($) Beverages10.4% Anheuser-Busch Coca-Cola PepsiCo Consumer Discretionary9.2% Christian Dior 72,700 a McDonald's McGraw-Hill News, Cl. A News, Cl. B Polo Ralph Lauren 34,900 a Target 189,500 a Consumer Staples23.9% Altria Group Estee Lauder, Cl. A 56,800 a Nestle, ADR Philip Morris International Procter & Gamble SYSCO Wal-Mart Stores Walgreen Whole Foods Market 61,200 a Energy21.0% Chevron ConocoPhillips Exxon Mobil Halliburton Occidental Petroleum Royal Dutch Shell, ADR Total, ADR Transocean 36,675 b Financial4.9% American Express Ameriprise Financial Bank of America Citigroup HSBC Holdings, ADR 43,700 a JPMorgan Chase & Co. Health Care10.6% Abbott Laboratories Johnson & Johnson Medtronic Merck & Co. Roche Holding, ADR Industrial7.1% Caterpillar Emerson Electric Fluor General Dynamics General Electric United Technologies Information Technology10.9% Apple 50,000 b Automatic Data Processing Cisco Systems 227,200 b Intel Microsoft QUALCOMM Texas Instruments Materials2.3% Freeport-McMoRan Copper & Gold 25,000 1,421,250 Praxair 105,700 7,582,918 Rio Tinto, ADR 5,000 1,247,500 Total Common Stocks (cost $327,214,934) Other Investment.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $177,000) 177,000 c Investment of Cash Collateral for Securities Loaned4.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $20,543,180) 20,543,180 c Total Investments (cost $347,935,114) 104.9% Liabilities, Less Cash and Receivables (4.9%) Net Assets 100.0% ADR - American Depository Receipts a All or a portion of these securities are on loan. At September 30, 2008, the total market value of the portfolio's securities on loan is $20,174,006 and the total market value of the collateral held by the portfolio is $20,543,180. b Non-income producing security. c Investment in affiliated money market mutual fund. At September 30, 2008, the aggregate cost of investment securities for income tax purposes was $347,935,114. Net unrealized appreciation on investments was $124,721,598 of which $143,687,917 related to appreciated investment securities and $18,966,319 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Developing Leaders Portfolio September 30, 2008 (Unaudited) Common Stocks99.5% Shares Value ($) Commercial & Professional Services8.7% Anixter International 29,100 a,b 1,731,741 Applied Industrial Technologies 45,000 a 1,211,850 Beacon Roofing Supply 23,900 b 373,318 COMSYS IT Partners 129,400 b 1,257,768 Concur Technologies 16,200 b 619,812 Cross Country Healthcare 17,900 b 291,591 Gartner 35,800 b 811,944 IKON Office Solutions 122,400 a 2,082,024 MPS Group 139,800 a,b 1,409,184 Nash Finch 12,800 551,936 On Assignment 45,300 b 356,964 PSS World Medical 35,800 a,b 698,100 ScanSource 51,800 a,b 1,491,322 School Specialty 11,400 b 355,566 Standard Register 46,400 a 457,040 Sykes Enterprises 120,200 b 2,639,592 TeleTech Holdings 125,000 b 1,555,000 Viad 25,500 734,145 Watson Wyatt Worldwide, Cl. A 6,800 a 338,164 Communications2.3% iPCS 56,700 a,b 1,262,709 NTELOS Holdings 59,700 1,605,333 Starent Networks 78,700 a,b 1,018,378 Syniverse Holdings 23,300 b 387,013 USA Mobility 64,900 b 713,900 Consumer Durables3.3% Fossil 77,000 a,b 2,173,710 Fuel Systems Solutions 33,200 b 1,143,740 M/I Homes 15,300 a 348,534 Meritage Homes 12,000 a,b 296,400 Polaris Industries 43,100 a 1,960,619 WMS Industries 43,000 a,b 1,314,510 Consumer Non-Durables4.9% American Greetings, Cl. A 89,500 1,368,455 Cal-Maine Foods 66,300 a 1,819,272 Central European Distribution 23,600 a,b 1,071,676 Chattem 5,500 a,b 429,990 Deckers Outdoor 19,600 a,b 2,039,968 M & F Worldwide 11,900 b 476,000 Oxford Industries 18,200 470,106 Perry Ellis International 58,300 a,b 869,253 Ralcorp Holdings 15,600 b 1,051,596 Universal 9,000 a 441,810 Warnaco Group 15,600 b 706,524 Consumer Services3.2% Bally Technologies 17,100 a,b 517,788 Belo, Cl. A 100,000 596,000 Bidz.com 60,200 a,b 521,332 Cox Radio, Cl. A 33,100 a,b 349,536 DeVry 9,700 480,538 Jack in the Box 62,600 a,b 1,320,860 Pre-Paid Legal Services 27,600 a,b 1,138,776 Priceline.com 14,600 a,b 999,078 Sinclair Broadcast Group, Cl. A 207,000 a 1,043,280 Electronic Technology9.5% Amkor Technology 197,200 b 1,256,164 Anaren 33,900 b 344,085 Cognex 85,100 1,715,616 Comtech Telecommunications 28,500 b 1,403,340 CTS 61,500 785,970 Dionex 23,800 b 1,512,490 EMS Technologies 23,100 b 515,361 Intevac 80,900 b 860,776 Methode Electronics 41,200 368,328 Multi-Fineline Electronix 50,200 a,b 742,458 OmniVision Technologies 75,800 a,b 864,878 Oplink Communications 81,200 a,b 980,084 Orbital Sciences 91,900 b 2,202,843 Pericom Semiconductor 147,900 b 1,552,950 Plexus 11,400 b 235,980 Rackable Systems 35,400 b 347,274 Semtech 44,700 a,b 624,012 Sigma Designs 14,400 a,b 204,768 Skyworks Solutions 93,600 b 782,496 Synaptics 19,350 a,b 584,757 TransDigm Group 22,900 a,b 783,867 TTM Technologies 65,200 a,b 646,784 Ultratech 15,500 b 187,550 Volterra Semiconductor 94,900 b 1,208,077 Energy Minerals3.8% Alpha Natural Resources 14,000 b 720,020 Berry Petroleum, Cl. A 14,900 577,077 Carrizo Oil & Gas 26,500 a,b 961,155 Comstock Resources 11,300 b 565,565 Contango Oil & Gas 24,600 b 1,327,908 Mariner Energy 73,300 b 1,502,650 PetroHawk Energy 12,600 b 272,538 Resource America, Cl. A 30,500 a 289,750 Stone Energy 47,701 b 2,019,183 Finance18.0% AMERCO 9,100 b 381,563 Amerisafe 38,100 b 693,420 AmTrust Financial Services 67,000 910,530 Aspen Insurance Holdings 69,000 1,897,500 Banco Latinoamericano de Exportaciones, Cl. E 19,800 285,516 Bank Mutual 17,100 194,085 BankFinancial 15,900 233,412 Cash America International 8,200 295,528 Columbia Banking System 16,200 287,226 Community Bank System 22,100 555,815 Compass Diversified Holdings 93,900 a 1,308,966 CorVel 16,500 b 472,065 Delphi Financial Group, Cl. A 11,200 314,048 Dollar Financial 66,900 a,b 1,029,591 Doral Financial 22,000 b 240,240 EZCORP, Cl. A 25,400 b 477,520 Financial Federal 19,800 a 453,816 First BanCorp/Puerto Rico 65,500 724,430 First Financial Bancorp 66,300 967,980 First Merchants 20,400 465,120 First Midwest Bancorp 20,900 a 506,616 FirstMerit 105,500 a 2,215,500 Frontier Financial 25,700 a 345,151 GFI Group 77,500 a 365,025 Greenhill & Co. 22,000 a 1,622,500 Hercules Technology Growth Capital 48,300 468,510 Interactive Brokers Group, Cl. A 60,500 b 1,341,285 IPC Holdings 5,200 157,092 Knight Capital Group, Cl. A 81,200 a,b 1,206,632 National Penn Bancshares 155,528 a 2,270,709 Northwest Bancorp 10,500 289,170 Old National Bancorp 62,400 a 1,249,248 Old Second Bancorp 50,900 a 942,668 optionsXpress Holdings 11,700 227,214 Oriental Financial Group 92,600 1,653,836 Pacific Capital Bancorp 111,400 a 2,266,990 Penson Worldwide 16,100 b 223,307 Phoenix Cos. 121,700 1,124,508 Platinum Underwriters Holdings 65,000 2,306,200 PMA Capital, Cl. A 56,200 b 495,684 Prospect Capital 23,100 a 295,911 RSC Holdings 96,700 a,b 1,098,512 Southside Bancshares 21,500 a 541,800 Susquehanna Bancshares 95,400 a 1,862,208 WesBanco 17,300 a 460,526 World Acceptance 12,900 a,b 464,400 WSFS Financial 14,200 852,000 Health Care Technology11.0% Alnylam Pharmaceuticals 16,000 a,b 463,200 American Oriental Bioengineering 85,700 a,b 556,193 Analogic 25,500 1,268,880 AngioDynamics 38,200 b 603,560 BioMarin Pharmaceutical 47,400 a,b 1,255,626 Bruker 116,200 a,b 1,548,946 CONMED 61,900 b 1,980,800 Cubist Pharmaceuticals 17,100 a,b 380,133 Cyberonics 45,600 b 775,200 Cynosure, Cl. A 84,672 a,b 1,519,016 Idera Pharmaceuticals 21,900 a,b 308,133 Invacare 12,600 a 304,164 Isis Pharmaceuticals 48,800 a,b 824,232 Martek Biosciences 61,000 a,b 1,916,620 Medicis Pharmaceutical, Cl. A 31,400 468,174 Meridian Bioscience 11,100 322,344 Merit Medical Systems 17,400 b 326,598 Momenta Pharmaceuticals 131,400 a,b 1,722,654 OSI Pharmaceuticals 39,400 b 1,942,026 PDL BioPharma 53,600 499,016 Regeneron Pharmaceuticals 61,100 b 1,333,813 Sirona Dental Systems 64,600 a,b 1,503,888 ViroPharma 138,600 a,b 1,818,432 Industrial Services3.1% Crosstex Energy 25,400 a 634,238 Dycom Industries 65,500 a,b 852,810 EMCOR Group 26,300 a,b 692,216 Gulf Island Fabrication 26,000 896,220 Michael Baker 39,600 b 1,378,080 Perini 56,700 a,b 1,462,293 Smith International 2,535 148,652 Trico Marine Services 29,500 a,b 503,860 Willbros Group 9,100 a,b 241,150 Non-Energy Minerals.1% Worthington Industries 14,600 a Process Industries5.7% AptarGroup 27,900 a 1,091,169 Buckeye Technologies 106,900 b 875,511 CF Industries Holdings 4,500 411,570 Darling International 77,300 b 858,803 Glatfelter 147,900 2,002,566 Grace (W.R.) & Co. 37,200 a,b 562,464 GrafTech International 120,700 b 1,823,777 H.B. Fuller 31,700 a 661,579 Innophos Holdings 58,500 1,426,230 Landec 56,000 b 458,640 Mercer International 57,900 a,b 211,914 NewMarket 6,000 315,360 Olin 39,500 a 766,300 Omega Protein 19,600 b 230,496 Schulman (A.) 19,000 a 375,820 Terra Industries 13,400 393,960 Producer Manufacturing8.6% Aaon 28,500 a 518,415 Actuant, Cl. A 12,800 323,072 Acuity Brands 32,200 a 1,344,672 American Superconductor 27,200 a,b 641,104 Ampco-Pittsburgh 5,800 150,220 ArvinMeritor 82,800 1,079,712 Baldor Electric 21,300 a 613,653 Bucyrus International, Cl. A 10,700 478,076 Chart Industries 60,800 b 1,736,448 CIRCOR International 23,100 1,003,233 Columbus McKinnon 20,800 a,b 490,256 DXP Enterprises 11,900 b 634,389 Dynamic Materials 9,500 a 220,495 Energy Conversion Devices 23,400 a,b 1,363,050 FuelCell Energy 63,900 a,b 385,317 Insteel Industries 68,900 936,351 Kadant 15,800 a,b 359,766 Knoll 68,500 a 1,035,720 L.B. Foster, Cl. A 47,400 a,b 1,441,908 Mueller Industries 10,400 239,304 NCI Building Systems 45,200 b 1,435,100 Nordson 4,200 206,262 Regal-Beloit 8,400 a 357,168 Robbins & Myers 18,400 569,112 T-3 Energy Services 4,900 a,b 181,888 Tecumseh Products, Cl. A 23,700 b 593,448 Wabtec 7,900 a 404,717 Retail Trade4.8% Aeropostale 66,200 a,b 2,125,682 America's Car-Mart 30,700 a,b 570,713 Big Lots 11,900 a,b 331,177 Casey's General Stores 11,200 a 337,904 Children's Place Retail Stores 30,700 a,b 1,023,845 Great Atlantic & Pacific Tea 42,400 a,b 458,768 Jo-Ann Stores 54,500 b 1,143,410 JoS. A. Bank Clothiers 50,400 a,b 1,693,440 Overstock.com 20,700 a,b 410,067 Shoe Carnival 17,400 b 285,012 Systemax 119,500 a 1,680,170 Winn-Dixie Stores 27,000 a,b 375,300 Technology Services7.9% Albany Molecular Research 81,800 b 1,479,762 AMERIGROUP 45,000 a,b 1,135,800 ANSYS 7,500 b 284,025 Apria Healthcare Group 97,000 a,b 1,769,280 Centene 16,200 b 332,262 InfoSpace 96,000 a 1,041,600 JDA Software Group 95,900 b 1,458,639 Kendle International 14,200 a,b 634,882 Manhattan Associates 88,200 a,b 1,970,388 Molina Healthcare 21,500 a,b 666,500 Net 1 UEPS Technologies 20,500 b 457,765 PAREXEL International 23,800 b 682,108 PharMerica 22,300 b 501,527 Sohu.com 26,300 a,b 1,466,225 SPSS 54,100 b 1,588,376 VASCO Data Security International 45,300 b 469,308 Vignette 97,100 b 1,042,854 Wind River Systems 22,500 b 225,000 Transportation1.8% Genco Shipping and Trading 11,500 a 382,260 Knightsbridge Tankers 64,200 1,699,374 Pacer International 106,900 a 1,760,643 TBS International, Cl. A 9,000 b 121,140 Utilities2.8% CH Energy Group 13,700 a 596,909 Cleco 15,000 a 378,750 El Paso Electric 109,000 b 2,289,000 NorthWestern 10,400 a 261,352 Ormat Technologies 23,800 864,654 Piedmont Natural Gas 55,200 a 1,764,192 Total Common Stocks (cost $249,474,201) Other Investment.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,336,000) 1,336,000 c Investment of Cash Collateral for Securities Loaned29.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $64,786,640) 64,786,640 c Total Investments (cost $315,596,841) 129.9% Liabilities, Less Cash and Receivables (29.9%) Net Assets 100.0% a All or a portion of these securities are on loan. At September 30, 2008, the total market value of the portfolio's securities on loan is $63,857,221 and the total market value of the collateral held by the portfolio is $64,786,640. b Non-income producing security. c Investment in affiliated money market mutual fund. At September 30, 2008, the aggregate cost of investment securities for income tax purposes was $315,596,841. Net unrealized depreciation on investments was $32,943,760 of which $11,377,678 related to appreciated investment securities and $44,321,438 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 282,653,081 0 Level 2 - Other Significant Observable Inputs 0 0 Level 3 - Significant Unobservable Inputs 0 0 Total 282, 65 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Growth And Income Portfolio September 30, 2008 (Unaudited) Common Stocks97.2% Shares Value ($) Consumer Discretionary10.1% Amazon.com 14,632 a 1,064,624 Apollo Group, Cl. A 26,220 a 1,554,846 Best Buy 36,011 1,350,413 GameStop, Cl. A 38,404 a 1,313,801 Gap 81,618 1,451,168 Home Depot 54,888 1,421,050 Limited Brands 65,388 1,132,520 Nordstrom 17,637 b 508,298 Omnicom Group 15,148 584,107 Walt Disney 36,711 1,126,661 Consumer Staples12.5% Avon Products 52,421 2,179,141 CVS Caremark 25,885 871,289 Dean Foods 58,522 a,b 1,367,074 Estee Lauder, Cl. A 17,625 879,664 Kraft Foods, Cl. A 65,560 2,147,090 PepsiCo 19,218 1,369,667 Philip Morris International 18,185 874,699 Procter & Gamble 20,541 1,431,502 Wal-Mart Stores 52,308 3,132,726 Energy9.3% Apache 5,872 612,332 Chesapeake Energy 29,633 1,062,639 Chevron 19,560 1,613,309 Exxon Mobil 28,853 2,240,724 Hess 5,768 473,437 National Oilwell Varco 18,482 a 928,351 Schlumberger 20,727 1,618,571 Transocean 7,970 a 875,425 Ultra Petroleum 20,828 a 1,152,622 Exchange Traded Funds1.5% Standard & Poor's Depository Receipts (Tr. Ser. 1) 14,440 b Financial6.6% Assurant 17,913 985,215 Charles Schwab 83,688 2,175,888 Janus Capital Group 61,528 1,493,900 JPMorgan Chase & Co. 24,433 1,141,021 Unum Group 67,180 1,686,218 Health Care13.3% Abbott Laboratories 39,285 2,262,030 Allergan 29,096 1,498,444 BioMarin Pharmaceutical 67,372 a,b 1,784,684 Covidien 31,716 1,705,052 Gilead Sciences 18,422 a 839,675 Johnson & Johnson 19,573 1,356,017 Pharmaceutical Product Development 74,215 a 3,068,790 Thermo Fisher Scientific 21,470 a 1,180,850 Wyeth 38,254 1,413,103 Industrial8.1% Deere & Co. 14,889 737,006 Dover 47,647 1,932,086 Energy Conversion Devices 15,619 a,b 909,807 FedEx 11,612 917,812 Precision Castparts 5,036 396,736 Union Pacific 28,034 1,994,899 Waste Management 73,258 2,306,894 Information Technology19.0% Agilent Technologies 72,097 a 2,138,397 Akamai Technologies 64,730 a,b 1,128,891 Altera 76,506 1,582,144 Apple 24,628 a 2,799,218 Autodesk 14,690 a 492,849 Broadcom, Cl. A 43,862 a 817,149 EMC 119,230 a 1,425,991 Google, Cl. A 6,491 a 2,599,775 Hewlett-Packard 44,580 2,061,379 Intel 116,956 2,190,586 KLA-Tencor 22,818 722,190 MEMC Electronic Materials 52,799 a 1,492,100 QUALCOMM 29,745 1,278,143 Research In Motion 4,268 a 291,504 Visa, Cl. A 9,583 588,300 Materials2.4% Allegheny Technologies 7,643 b 225,851 Cleveland-Cliffs 5,769 b 305,411 Freeport-McMoRan Copper & Gold 18,215 1,035,523 Monsanto 11,545 1,142,724 Software13.3% Activision Blizzard 85,848 a 1,324,635 Adobe Systems 35,038 a 1,382,950 Cisco Systems 133,021 a 3,000,954 Electronic Arts 53,748 a 1,988,139 Microsoft 225,775 6,025,935 Oracle 70,451 a 1,430,860 Telecommunication Services1.1% Verizon Communications 39,208 Total Common Stocks (cost $122,875,898) Other Investment2.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,220,000) 2,220,000 c Investment of Cash Collateral for Securities Loaned5.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $6,663,454) 6,663,454 c Total Investments (cost $131,759,352) 105.1% Liabilities, Less Cash and Receivables (5.1%) Net Assets 100.0% a Non-income producing security. b All or a portion of these securities are on loan. At September 30, 2008, the total market value of the portfolio's securities on loan is $6,710,917 and the total market value of the collateral held by the portfolio is $6,663,454. c Investment in affiliated money market mutual fund. At September 30, 2008, the aggregate cost of investment securities for income tax purposes was $131,759,352. Net unrealized depreciation on investments was $12,347,342 of which $4,509,799 related to appreciated investment securities and $16,857,141 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 0 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, International Equity Portfolio September 30, 2008 (Unaudited) Common Stocks99.5% Shares Value ($) Australia3.6% Newcrest Mining 15,000 329,215 QBE Insurance Group 45,994 994,066 Telstra 294,064 986,272 Austria.6% Strabag 8,712 Brazil4.4% All America Latina Logistica (Units) 41,305 282,182 Global Village Telecom Holding 22,700 a 343,441 JBS 128,200 319,338 Petroleo Brasileiro (Preferred), ADR 29,481 1,103,179 Tele Norte Leste Participacoes, ADR 44,072 769,497 Canada1.7% EnCana 7,886 503,578 Oncolytics Biotech 133,935 a 197,583 Suncor Energy 9,242 382,098 China.2% Harbin Power Equipment, Cl. H 190,000 Denmark1.1% AP Moller - Maersk, Cl. B 83 Finland2.0% Elisa 25,788 508,383 Nokia 41,050 765,281 France4.0% Alstom 6,202 467,691 AXA 27,392 897,988 GDF SUEZ 10,071 526,969 Thales 13,814 700,988 Germany8.9% Bayer 13,680 998,540 Deutsche Boerse 11,301 1,030,276 E.ON 16,124 816,570 Fresenius Medical Care & Co. 11,361 584,941 Gerry Weber International 14,267 318,473 K+S 11,018 771,138 SAP 12,888 692,058 Symrise 29,693 508,170 Hong Kong4.0% China Resources Land 472,000 495,552 Huabao International Holdings 655,000 502,196 Jardine Matheson Holdings 47,200 1,232,968 Sun Hung Kai Properties 36,000 369,644 Indonesia.4% Bumi Resources 758,000 Japan19.4% Canon 16,600 620,626 Daiwa Securities Group 89,000 637,778 Ibiden Japan Tobacco KDDI Mitsubishi Mitsubishi UFJ Financial Group Mizuho Financial Group Nintendo Nissan Motor NTT Urban Development Olympus Sawai Pharmaceutical T & D Holdings Takeda Pharmaceutical Yamada Denki Luxembourg2.1% ArcelorMittal Millicom International Cellular Malaysia1.0% Bursa Malaysia Telekom Malaysia Netherlands3.4% Koninklijke Philips Electronics Unilever Norway2.4% Aker Solutions StatoilHydro Subsea 7 24,428 a Peru.6% Credicorp Russia1.1% Gazprom, ADR Sistema, GDR Singapore1.3% DBS Group Holdings Indofood Agri Resources 508,000 a South Africa.5% Gold Fields South Korea.7% LG Telecom Sweden1.4% Telefonaktiebolaget LM Ericsson, Cl. B Switzerland13.9% ABB 24,039 a Actelion 11,013 a Bank Sarasin & Cie, Cl. B Lonza Group Nestle Nobel Biocare Holding Novartis Roche Holding Syngenta Verwalt & Privat-Bank Zurich Financial Services 2,490 690,212 Taiwan.8% Taiwan Semiconductor Manufacturing, ADR 53,967 Thailand1.3% Advanced Info Service 65,600 157,553 Bangkok Bank 150,100 460,679 Bank of Ayudhya 497,400 242,552 United Kingdom18.7% Admiral Group 30,621 561,968 Anglo American 12,516 418,425 BAE Systems 113,079 829,891 BHP Billiton 37,267 842,991 British American Tobacco 30,239 988,061 Cable & Wireless 416,046 1,232,344 GlaxoSmithKline 34,576 746,989 ICAP 55,119 356,262 Prudential 41,831 385,042 Sibir Energy 65,864 a 456,357 Smith & Nephew 61,417 647,358 St. James's Place 108,321 420,627 Standard Chartered 53,614 1,302,291 Tesco 81,546 567,105 Venture Production 45,812 503,610 Vodafone Group 710,283 1,569,148 Xstrata 9,978 308,862 Total Investments (cost $76,323,575) 99.5% Cash and Receivables (Net) .5% Net Assets 100.0% ADR - American Depository Receipts GDR - Global Depository Receipts a Non-income producing security. At September 30, 2008, the aggregate cost of investment securities for income tax purposes was $76,323,575. Net unrealized depreciation on investments was $12,016,259 of which $2,953,815 related to appreciated investment securities and $14,970,074 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Unrealized Appreciation/ Forward Currency Foreign (Depreciation) Exchange Contracts Currency Amount Cost Value ($) at 9/30/2008 ($) Purchases: Japanese Yen, expiring 10/1/2008 Japanese Yen, expiring 3/13/2009 Japanese Yen, expiring 3/13/2009 Japanese Yen, expiring 3/13/2009 Sales: Australian Dollar, expiring 10/1/2008 Australian Dollar, expiring 10/2/2008 Australian Dollar, expiring 3/13/2009 British Pound, expiring 10/1/2008 British Pound, expiring 3/13/2009 Euro, expiring 3/13/2009 Euro, expiring 3/13/2009 Singapore Dollar, expiring 10/2/2008 25 South African Rand, expiring 10/1/2008 South African Rand, expiring 10/2/2008 South African Rand, expiring 10/3/2008 Swiss Franc, expiring 10/1/2008 Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs 0 0 Total *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, International Value Portfolio September 30, 2008 (Unaudited) Common Stocks95.6% Shares Value ($) Australia3.3% Amcor Goodman Fielder Insurance Australia Group National Australia Bank OZ Minerals Suncorp-Metway Belgium1.5% Delhaize Group Fortis Brazil.7% Petroleo Brasileiro, ADR Tele Norte Leste Participacoes, ADR China.5% PetroChina, ADR Finland2.0% Nokia UPM-Kymmene France9.3% BNP Paribas Carrefour Credit Agricole France Telecom Lagardere PPR Sanofi-Aventis Total Germany8.4% Allianz Bayerische Motoren Werke Daimler Deutsche Post Deutsche Telekom E.ON Heidelberger Druckmaschinen MTU Aero Engines Holding Muenchener Rueckversicherungs RWE Siemens Greece1.1% Public Power Hong Kong3.0% BOC Hong Kong Holdings China Mobile, ADR Hutchison Whampoa Johnson Electric Holdings Yue Yuen Industrial Holdings Italy4.5% Banco Popolare ENI Finmeccanica Mediaset Telecom Italia UniCredit Unipol Gruppo Finanziario Japan22.4% Aeon 105,000 1,066,722 Canon 20,359 761,164 Central Japan Railway 98 924,919 Chiba Bank 83,000 428,564 Chiyoda 87,700 645,402 Chuo Mitsui Trust Holdings 161,700 866,003 Daiwa House Industry 90,000 857,937 Dentsu 128 256,358 JS Group 59,000 745,051 KDDI 152 851,357 Kubota 98,900 623,029 Mitsubishi Chemical Holdings 119,000 630,073 Mitsubishi Rayon 295,000 730,171 Mitsubishi UFJ Financial Group 116,000 1,005,562 Murata Manufacturing 8,800 353,098 NGK Spark Plug 75,400 734,796 Nissan Motor 85,800 575,654 Nomura Holdings 107,000 1,380,895 Ricoh 25,700 357,338 Rohm 11,700 642,151 Sekisui Chemical 48,300 287,980 Sharp 48,000 518,092 Shimamura 17,400 1,170,008 Sumitomo 69,900 651,329 Sumitomo Mitsui Financial Group 397 2,487,155 Taiheiyo Cement 230,500 337,323 Takata 38,000 523,797 Takeda Pharmaceutical 12,700 639,610 Teijin 19,600 58,924 THK 34,400 534,228 Tokyo Electron 12,500 556,868 Tokyo Gas 165,900 686,021 Toyota Motor 32,600 1,384,103 Yamaha Motor 28,100 383,100 Yamato Holdings 42,000 469,917 Malaysia.6% Malayan Banking 357,000 Netherlands2.8% Aegon 71,354 637,694 Koninklijke Philips Electronics 17,780 486,835 Royal Dutch Shell, Cl. A 63,795 1,847,848 Wolters Kluwer 8,659 176,505 Russia.5% Gazprom, ADR 18,220 Singapore1.6% DBS Group Holdings 151,230 South Africa.4% Nedbank Group 39,092 South Korea3.0% Hyundai Motor 8,983 566,732 KB Financial Group, ADR 14,280 a 652,453 Korea Electric Power, ADR 27,310 338,371 KT, ADR 30,780 516,796 Samsung Electronics 1,958 901,609 SK Telecom, ADR 23,220 437,000 Spain.9% Banco Santander 16,620 251,586 Repsol 26,220 774,584 Sweden2.0% Sandvik 63,500 674,021 Svenska Cellulosa, Cl. B 60,300 638,968 Telefonaktiebolaget LM Ericsson, Cl. B 95,980 904,829 Switzerland8.2% Ciba Holding 26,966 1,157,539 Clariant 56,775 a 552,527 Nestle 53,410 2,310,093 Novartis 65,139 3,407,120 Swiss Reinsurance 13,490 753,409 UBS 56,484 a 976,457 Taiwan.8% Compal Electronics 680,712 491,918 United Microelectronics, ADR 199,283 388,601 United Kingdom18.1% Anglo American 35,401 1,183,499 BP 382,623 3,185,239 Centrica 230,020 1,287,239 Debenhams 236,143 209,381 Friends Provident 217,843 374,710 GlaxoSmithKline 113,041 2,442,169 HSBC Holdings 159,620 2,585,007 Kingfisher 263,564 624,957 Old Mutual 522,000 729,829 Punch Taverns 80,787 199,387 Royal Bank of Scotland Group 157,781 522,651 Royal Dutch Shell, Cl. A 3,870 111,791 Tesco 145,604 1,012,591 Trinity Mirror 85,390 130,506 Unilever 99,390 2,698,028 Vodafone Group 1,089,811 2,407,596 WPP Group 71,540 580,577 Total Common Stocks (cost $143,743,461) Preferred Stocks1.5% Germany Henkel & Co. (cost $2,131,852) 45,350 Other Investment2.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,700,000) 2,700,000 b Total Investments (cost $148,575,313) 99.5% Cash and Receivables (Net) .5% Net Assets 100.0% a Non-income producing security. b Investment in affiliated money market mutual fund. At September 30, 2008, the aggregate cost of investment securities for income tax purposes was $148,575,313. Net unrealized depreciation on investments was $36,967,148 of which $766,564 related to appreciated investment securities and $37,733,712 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Unrealized Appreciation/ Forward Currency Foreign (Depreciation) Exchange Contracts Currency Amount Cost Value ($) at 9/30/2008 ($) Purchases: British Pound, expiring 10/1/2008 British Pound, expiring 10/2/2008 Euro, expiring 10/1/2008 Japanese Yen, expiring 10/1/2008 Japanese Yen, expiring 10/2/2008 Sales: Swiss Franc, expiring 10/1/2008 Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2008 in valuing the fund's investments carried at fair value: STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Money Market Portfolio September 30, 2008 (Unaudited) Negotiable Bank Certificates of Deposit14.6% Principal Amount ($) Value ($ Branch Banking & Trust Co. 2.88%, 11/5/08 10,000,000 Fifth Third Bank 2.80%, 11/10/08 10,000,000 State Street Bank and Trust Co. 3.00%, 10/20/08 10,000,000 SunTrust Bank 3.00%, 12/16/08 10,000,000 Total Negotiable Bank Certificates of Deposit (cost $40,000,000) Commercial Paper50.5% Allied Irish Banks 3.07%, 2/6/09 10,000,000 Barclays U.S. Funding Corp. 2.70%, 10/6/08 5,000,000 Beethoven Funding Corp. 6.50%, 10/1/08 10,000,000 a Calyon North America Inc. 2.75%, 10/6/08 5,000,000 Canadian Imperial Holdings 2.80%, 10/9/08 10,000,000 Cancara Asset Securitisation Ltd. 6.00%, 10/1/08 10,000,000 a Citigroup Funding Inc. 3.15%, 3/9/09 10,000,000 Commerzbank U.S. Finance Inc. 2.90%, 12/4/08 6,000,000 Gemini Securitization Corp., LLC 6.00%, 10/1/08 10,000,000 a Greenwich Capital Holdings Inc. 2.71%, 10/7/08 10,000,000 Mont Blanc Capital Corp. 7.00%, 10/1/08 10,000,000 a Natixis 2.90%, 12/3/08 8,000,000 Societe Generale N.A. Inc. 3.00%, 12/10/08 10,000,000 Three Pillars Funding LLC 6.50%, 10/1/08 10,000,000 a UBS Finance Delaware LLC 2.80%, 10/8/08 5,000,000 Unicredit Delaware Inc. 3.07%, 3/16/09 10,000,000 Total Commercial Paper (cost $138,471,195) Corporate Notes6.9% General Electric Capital Corp. 3.22%, 10/25/08 5,000,000 b 5,000,000 Wachovia Bank, N.A. 3.25%, 12/24/08 10,000,000 b 9,980,903 Wells Fargo & Co. 2.55%, 10/3/08 4,000,000 b 4,000,000 Total Corporate Notes (cost $18,980,903) U.S. Government Agency17.1% Federal Home Loan Bank System 0.10%, 10/1/08 (cost $47,000,000) 47,000,000 Repurchase Agreement10.9% Barclays Financial LLC 1.80%, dated 9/30/08, due 10/1/08 in the amount of $30,001,500 (fully collateralized by $29,320,000 Federal Home Loan Bank System, 5%, due 11/17/17, value $30,603,695) (cost $30,000,000) 30,000,000 Total Investments (cost $274,452,098) 100.0% Liabilities, Less Cash and Receivables (.0%) Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2008, these securities amounted to $50,000,000 or 18.2% of net assets. b Variable rate securityinterest rate subject to periodic change. At September 30, 2008, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of August 31, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 0 Level 3 - Significant Unobservable Inputs 0 Total 0 STATEMENT OF INVESTMENTS Dreyfus Variable Investment Fund, Quality Bond Portfolio September 30, 2008 (Unaudited) Coupon Maturity Principal Bonds and Notes135.0% Rate (%) Date Amount ($) Value ($) Aerospace & Defense.1% Raytheon, Sr. Unscd. Notes 5.50 11/15/12 210,000 Asset-Backed Ctfs./Auto Receivables4.0% Americredit Automobile Receivables Trust, Ser. 2008-AF, Cl. A2A 4.47 1/12/12 435,000 421,738 AmeriCredit Automobile Receivables Trust, Ser. 2005-DA, Cl. A3 4.87 12/6/10 285,889 282,484 AmeriCredit Automobile Receivables Trust, Ser. 2006-BG, Cl. A3 5.21 10/6/11 665,938 652,354 Americredit Prime Automobile Receivables Trust, Ser. 2007-1, Cl. E 6.96 3/8/16 264,854 a 166,858 Capital One Auto Finance Trust, Ser. 2007-A, Cl. A3B 2.49 8/15/11 459,189 b 449,494 Capital One Auto Finance Trust, Ser. 2006-C, Cl. A3A 5.07 7/15/11 449,094 437,674 Capital One Auto Finance Trust, Ser. 2007-C, Cl. A3A 5.13 4/16/12 895,000 850,080 Capital One Auto Finance Trust, Ser. 2007-C, Cl. A2A 5.29 5/17/10 68,460 68,304 Capital One Auto Finance Trust, Ser. 2006-A, Cl. A3 5.33 11/15/10 77,111 76,753 Ford Credit Auto Owner Trust, Ser. 2005-B, Cl. B 4.64 4/15/10 650,000 643,568 Ford Credit Auto Owner Trust, Ser. 2005-C, Cl. C 4.72 2/15/11 240,000 234,577 Ford Credit Auto Owner Trust, Ser. 2006-C, Cl. C 5.47 9/15/12 215,000 170,578 Ford Credit Auto Owner Trust, Ser. 2007-A, Cl. D 7.05 12/15/13 250,000 a 180,118 Honda Auto Receivables Owner Trust, Ser. 2008-1, Cl. A2 3.77 9/20/10 175,000 173,056 Hyundai Auto Receivables Trust, Ser. 2007-A, Cl. A3A 5.04 1/17/12 300,000 300,001 Triad Auto Receivables Owner Trust, Ser. 2006-A, Cl. A3 4.77 1/12/11 277,952 275,130 Wachovia Auto Loan Owner Trust, Ser. 2007-1, Cl. D 5.65 2/20/13 610,000 340,880 WFS Financial Owner Trust, Ser. 2005-2, Cl. B 4.57 11/19/12 325,000 324,094 Asset-Backed Ctfs./Credit Cards1.4% American Express Credit Account Master Trust, Ser. 2007-6, Cl. C 2.88 1/15/13 1,400,000 a,b 1,272,241 Citibank Credit Card Issuance Trust, Ser. 2006-C4, Cl. C4 2.71 1/9/12 885,000 b 829,778 Asset-Backed Ctfs./Home Equity Loans2.9% Ameriquest Mortgage Securities, Ser. 2003-11, Cl. AF6 5.14 1/25/34 505,073 b 439,220 Citicorp Residential Mortgage Securities, Ser. 2006-2, Cl. A2 5.56 9/25/36 950,000 b 939,847 Citicorp Residential Mortgage Securities, Ser. 2007-2, Cl. A1A 5.98 6/25/37 583,864 b 576,899 Citicorp Residential Mortgage Securities, Ser. 2007-2, Cl. M8 7.00 6/25/37 100,000 b 24,819 Citicorp Residential Mortgage Securities, Ser. 2007-2, Cl. M9 7.00 6/25/37 350,000 b 47,692 CS First Boston Mortgage Securities, Ser. 2005-C4, Cl. AAB 5.07 8/15/38 390,000 b 367,435 GSAA Home Equity Trust, Ser. 2006-7, Cl. AV1 3.29 3/25/46 160,092 b 156,480 JP Morgan Mortgage Acquisition, Ser. 2007-HE1, Cl. AF1 3.31 4/25/37 637,529 b 583,341 Ownit Mortgage Loan Asset Backed Certificates, Ser. 2006-1, Cl. AF1 5.42 12/25/36 61,338 b 60,760 Ownit Mortgage Loan Asset-Backed Certificates, Ser. 2005-5, Cl. A2B 3.50 10/25/36 497,776 b 452,284 Residential Asset Securities, Ser. 2005-EMX4, Cl. A2 3.47 11/25/35 520,745 b 491,601 Residential Asset Securities, Ser. 2003-KS7, Cl. MI3 5.75 9/25/33 123,390 b 57,187 Sovereign Commercial Mortgage Securities Trust, Ser. 2007-C1, Cl. D 5.84 7/22/30 270,000 a,b 102,426 Asset-Backed Ctfs./Manufactured Housing.1% Green Tree Financial, Ser. 1994-7, Cl. M1 9.25 3/15/20 166,785 Banks7.0% Bank of America, Jr. Sub. Bonds 8.00 12/29/49 870,000 b 689,964 Barclays Bank, Jr. Sub. Bonds 5.93 9/29/49 460,000 a,b 320,364 Barclays Bank, Sub. Bonds 7.70 4/29/49 430,000 a,b 378,953 Chevy Chase Bank, Sub. Notes 6.88 12/1/13 260,000 209,300 Chuo Mitsui Trust & Banking, Jr. Sub. Notes 5.51 12/29/49 245,000 a,b 182,932 Colonial Bank, Sub. Notes 6.38 12/1/15 500,000 373,127 European Investment Bank, Sr. Unscd. Notes NZD 7.00 1/18/12 2,400,000 c 1,628,360 First Union, Sub. Notes 6.38 1/15/09 405,000 389,497 Glitnir Banki, Sub. Notes 6.69 6/15/16 270,000 a,b 143,008 M&T Bank, Sr. Unscd. Bonds 5.38 5/24/12 190,000 178,400 Manufacturers & Traders Trust, Sub. Notes 5.59 12/28/20 275,000 b 211,217 Marshall & Ilsley Bank, Sub. Notes, Ser. BN 3.08 12/4/12 1,750,000 b 1,403,908 NB Capital Trust IV, Bank Gtd. Cap. Secs. 8.25 4/15/27 620,000 596,784 Royal Bank of Scotland Group, Jr. Sub. Bonds 6.99 10/29/49 550,000 a,b 410,512 Shinsei Finance II, Unscd. Bonds 7.16 7/29/49 100,000 a,b 51,313 Sovereign Bancorp, Sr. Unscd. Notes 3.44 3/23/10 370,000 b 262,701 Sovereign Bancorp, Sr. Unscd. Notes 4.80 9/1/10 525,000 b 414,634 Sumitomo Mitsui Banking, Sub. Notes EUR 4.38 7/29/49 210,000 b,c 202,896 Sumitomo Mitsui Banking, Sub. Notes 5.63 7/29/49 255,000 a,b 203,993 SunTrust Preferred Capital I, Bank Gtd. Notes 5.85 12/31/49 435,000 b 239,401 Wells Fargo & Co., Sub. Notes 6.38 8/1/11 290,000 295,659 Wells Fargo Bank, Jr. Sub. Notes, Ser. AI 7.55 6/21/10 755,000 781,273 Wells Fargo Capital XIII, Bank Gtd. Notes 7.70 12/29/49 1,140,000 b 994,992 Building & Construction.4% Home Depot, Sr. Unscd. Notes 5.88 12/16/36 550,000 387,714 Masco, Sr. Unscd. Notes 3.12 3/12/10 240,000 b 224,951 Chemicals.6% ICI Wilmington, Gtd. Notes 4.38 12/1/08 425,000 424,251 Lubrizol, Gtd. Notes 4.63 10/1/09 445,000 442,988 Commercial & Professional Services.9% Donnelley (R.R.) and Sons, Sr. Unscd. Notes 5.63 1/15/12 430,000 415,199 ERAC USA Finance, Notes 3.05 4/30/09 110,000 a,b 109,801 ERAC USA Finance, Bonds 5.60 5/1/15 310,000 a 256,071 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 500,000 a 398,049 ERAC USA Finance, Notes 7.95 12/15/09 210,000 a 211,968 Commercial Mortgage Pass-Through Ctfs.7.9% Banc of America Commercial Mortgage, Ser. 2002-2, Cl. A3 5.12 7/11/43 190,000 182,925 Bayview Commercial Asset Trust, Ser. 2006-SP1, Cl. A1 3.48 4/25/36 63,980 a,b 56,142 Bayview Commercial Asset Trust, Ser. 2004-1, Cl. A 3.57 4/25/34 131,045 a,b 118,327 Bayview Commercial Asset Trust, Ser. 2003-2, Cl. A 3.79 12/25/33 131,935 a,b 111,370 Bayview Commercial Asset Trust, Ser. 2006-2A, Cl. B2 4.68 7/25/36 356,951 a,b 183,830 Bayview Commercial Asset Trust, Ser. 2006-1A, Cl. B2 4.91 4/25/36 86,385 a,b 42,381 Bayview Commercial Asset Trust, Ser. 2005-3A, Cl. B3 6.21 11/25/35 89,641 a,b 45,744 Bayview Commercial Asset Trust, Ser. 2005-4A, Cl. B3 6.71 1/25/36 66,039 a,b 27,736 Bear Stearns Commercial Mortgage Securities, Ser. 2005-PWR8, Cl. A2 4.48 6/11/41 410,000 398,893 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW12, Cl. AAB 5.69 9/11/38 430,000 b 400,445 Credit Suisse/Morgan Stanley Commercial Mortgage Certificates, Ser. 2006-HC1A, Cl. A1 2.68 5/15/23 419,165 a,b 384,756 Crown Castle Towers, Ser. 2006-1A, Cl. AFX 5.24 11/15/36 950,000 a 925,946 Crown Castle Towers, Ser. 2006-1A, Cl. B 5.36 11/15/36 190,000 a 176,827 Crown Castle Towers, Ser. 2006-1A, Cl. C 5.47 11/15/36 505,000 a 458,505 Crown Castle Towers, Ser. 2005-1A, Cl. D 5.61 6/15/35 240,000 a 225,528 Crown Castle Towers, Ser. 2006-1A, Cl. D 5.77 11/15/36 350,000 a 311,938 CS First Boston Mortgage Securities, Ser. 2001-CKN5, Cl. A4 5.44 9/15/34 601,473 588,776 Global Signal Trust, Ser. 2006-1, Cl. C 5.71 2/15/36 350,000 a 325,335 Global Signal Trust, Ser. 2006-1, Cl. D 6.05 2/15/36 340,000 a 311,732 Global Signal Trust, Ser. 2006-1, Cl. E 6.50 2/15/36 170,000 a 152,376 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. B 2.74 3/6/20 1,065,000 a,b 954,769 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. E 2.93 3/6/20 395,000 a,b 353,054 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. K 3.54 3/6/20 225,000 a,b 188,888 JP Morgan Chase Commercial Mortgage Securities, Ser. 2004-C1, Cl. A2 4.30 1/15/38 340,000 323,759 JP Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP5, Cl. A2 5.20 12/15/44 725,000 708,498 LB-UBS Commercial Mortgage Trust, Ser. 2001-C3, Cl. A2 6.37 12/15/28 610,000 611,635 Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A2 5.22 11/12/37 165,000 b 161,862 Merrill Lynch Mortgage Trust, Ser. 2002-MW1, Cl. A3 5.40 7/12/34 590,000 584,354 Morgan Stanley Capital I, Ser. 2005-HQ5, Cl. A2 4.81 1/14/42 471,041 463,221 Morgan Stanley Capital I, Ser. 2006-T21, Cl. A2 5.09 10/12/52 500,000 483,512 SBA CMBS Trust, Ser. 2006-1A, Cl. D 5.85 11/15/36 135,000 a 118,145 TIAA Seasoned Commercial Mortgage Trust, Ser. 2007-C4, Cl. A3 6.09 8/15/39 325,000 b 299,379 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 363,733 356,724 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C19, Cl. A5 4.66 5/15/44 300,000 279,186 WAMU Commercial Mortgage Securities Trust, Ser. 2003-C1A, Cl. A 3.83 1/25/35 613,928 a 592,013 Diversified Financial Services9.8% American Express Credit, Sr. Unscd. Notes 2.55 11/9/09 315,000 b 297,919 Ameriprise Financial, Jr. Sub. Notes 7.52 6/1/66 233,000 b 177,419 Amvescap, Gtd. Notes 5.38 2/27/13 250,000 230,019 Boeing Capital, Sr. Unscd. Notes 7.38 9/27/10 490,000 525,639 Capmark Financial Group, Gtd. Notes 5.88 5/10/12 550,000 274,360 Citigroup, Sr. Unscd. Notes 5.50 4/11/13 2,370,000 2,070,674 Citigroup, Sr. Sub. Bonds 6.00 10/31/33 15,000 10,100 Citigroup, Sr. Unscd. Notes 6.13 5/15/18 215,000 178,326 Countrywide Home Loans, Gtd. Notes 4.13 9/15/09 210,000 193,179 Credit Suisse First Boston USA, Gtd. Notes 4.13 1/15/10 475,000 460,567 Credit Suisse Guernsey, Jr. Sub. Notes 5.86 5/29/49 481,000 b 364,720 Credit Suisse USA, Gtd. Notes 5.50 8/16/11 730,000 719,983 Ford Motor Credit, Sr. Unscd. Notes 7.38 10/28/09 965,000 776,004 General Electric Capital, Sr. Unscd. Notes 2.89 10/21/10 945,000 b,d 930,257 General Electric Capital, Sr. Unscd. Notes 5.63 5/1/18 335,000 283,667 Goldman Sachs Capital II, Gtd. Bonds 5.79 12/29/49 315,000 b 138,477 Goldman Sachs Group, Sub. Notes 5.63 1/15/17 195,000 138,618 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 350,000 234,220 HSBC Finance Capital Trust IX, Gtd. Notes 5.91 11/30/35 625,000 b 470,090 Janus Capital Group, Sr. Unscd. Notes 6.25 6/15/12 350,000 331,030 Jefferies Group, Sr. Unscd. Debs. 6.25 1/15/36 440,000 273,392 John Deere Capital, Sr. Unscd. Notes 2.85 9/1/09 310,000 b 308,873 JPMorgan Chase & Co., Sr. Unscd. Notes 6.40 5/15/38 445,000 385,892 MBNA, Sr. Unscd. Notes 6.13 3/1/13 750,000 709,506 Merrill Lynch & Co., Sub. Notes 5.70 5/2/17 740,000 606,673 Merrill Lynch & Co., Sr. Unscd. Notes 6.05 8/15/12 570,000 534,900 Merrill Lynch & Co., Notes 6.88 4/25/18 500,000 443,116 Morgan Stanley, Sub. Notes 4.75 4/1/14 705,000 374,111 MUFG Capital Finance 1, Bank Gtd. Bonds 6.35 7/29/49 250,000 b 189,365 NYSE Euronext, Sr. Unscd. Notes 4.80 6/28/13 320,000 304,963 Pearson Dollar Finance Two, Gtd. Notes 6.25 5/6/18 430,000 a,d 413,500 SLM, Sr. Unscd. Notes, Ser. A 4.00 1/15/09 930,000 762,645 UBS AG Stamford CT, Notes 5.75 4/25/18 445,000 387,720 Windsor Financing, Scd. Notes 5.88 7/15/17 102,162 a 102,539 Electric Utilities5.3% Cleveland Electric Illumination, Sr. Unscd. Notes 5.70 4/1/17 500,000 448,549 Consolidated Edison of NY, Sr. Unscd. Debs., Ser. 06-D 5.30 12/1/16 400,000 369,932 Consolidated Edison of NY, Sr. Unscd. Debs., Ser. 08-A 5.85 4/1/18 230,000 218,748 Consumers Energy, First Mortgage Bonds, Ser. O 5.00 2/15/12 655,000 630,418 Dominion Resources, Sr. Unscd. Notes 6.40 6/15/18 620,000 594,041 Enel Finance International, Gtd. Notes 5.70 1/15/13 185,000 a 187,074 Enel Finance International, Gtd. Bonds 6.25 9/15/17 645,000 a 642,791 Energy Future Holdings, Gtd. Notes 10.88 11/1/17 850,000 a 771,375 FirstEnergy, Sr. Unscd. Notes, Ser. B 6.45 11/15/11 245,000 246,340 FPL Group Capital, Gtd. Debs. 5.63 9/1/11 950,000 971,242 National Grid, Sr. Unscd. Notes 6.30 8/1/16 605,000 577,983 Nevada Power, Mortgage Notes 6.50 8/1/18 305,000 289,073 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 265,000 d 238,766 NiSource Finance, Gtd. Notes 3.38 11/23/09 260,000 b 253,431 NiSource Finance, Gtd. Notes 5.25 9/15/17 375,000 310,941 Ohio Power, Sr. Unscd. Notes 2.97 4/5/10 390,000 b 382,718 Pacific Gas & Electric, Sr. Unscd. Notes 6.35 2/15/38 260,000 236,847 Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 130,000 117,130 Southern, Sr. Unscd. Notes, Ser. A 5.30 1/15/12 290,000 291,267 Sprint Capital, Gtd. Notes 6.88 11/15/28 350,000 235,015 Environmental Control.4% Republic Services, Sr. Unscd. Notes 6.75 8/15/11 365,000 377,390 USA Waste Services, Sr. Unscd. Notes 7.00 7/15/28 210,000 191,694 Food & Beverages1.2% H.J. Heinz, Sr. Unscd. Secs. 6.43 12/1/20 225,000 a 225,403 Kraft Foods, Sr. Unscd. Notes 6.00 2/11/13 100,000 99,481 Kraft Foods, Sr. Unscd. Notes 6.13 2/1/18 755,000 708,491 Kroger, Gtd. Notes 6.15 1/15/20 410,000 376,626 Safeway, Sr. Unscd. Notes 6.35 8/15/17 410,000 398,021 Foreign/Governmental1.6% Export-Import Bank of Korea, Unsub. Notes 4.50 8/12/09 575,000 571,492 Federal Republic of Brazil, Unsub. Bonds BRL 12.50 1/5/16 500,000 c 268,012 Mexican Bonos, Bonds, Ser. M MXN 9.00 12/22/11 8,100,000 c 762,532 Republic of Argentina, Sr. Unscd. Bonds 3.13 8/3/12 2,040,000 b 740,010 Health Care.9% Ace INA Holdings, Gtd. Notes 5.80 3/15/18 255,000 232,738 Community Health Systems, Gtd. Notes 8.88 7/15/15 205,000 195,775 Coventry Health Care, Sr. Unscd. Notes 5.95 3/15/17 225,000 187,846 Medco Health Solutions, Sr. Unscd. Notes 7.25 8/15/13 155,000 164,497 Wellpoint, Sr. Unscd. Notes 5.88 6/15/17 255,000 236,432 Wyeth, Sr. Unscd. Notes 6.95 3/15/11 325,000 b 343,109 Machinery.1% Atlas Copco, Sr. Unscd. Bonds 5.60 5/22/17 185,000 a Media2.3% British Sky Broadcasting, Gtd. Notes 6.88 2/23/09 510,000 509,929 BSKYB Finance UK, Gtd. Notes 6.50 10/15/35 300,000 a 269,485 Comcast, Gtd. Notes 5.50 3/15/11 530,000 520,714 Comcast, Gtd. Notes 6.30 11/15/17 425,000 391,445 Cox Communications, Notes 6.25 6/1/18 405,000 a 377,033 News America Holdings, Gtd. Debs. 7.70 10/30/25 425,000 422,533 News America, Gtd. Notes 6.15 3/1/37 460,000 376,166 Reed Elsevier Capital, Gtd. Notes 4.63 6/15/12 670,000 656,310 Metals.1% Alcoa, Sr. Unscd. Notes 6.00 7/15/13 210,000 Mining.5% Rio Tinto Finance USA, Gtd. Notes 5.88 7/15/13 815,000 Municipal Obligations.3% Clark County School District, GO, Ser. F (Insured; FSA) 5.50 6/15/17 110,000 e 118,745 Clark County School District, GO, Ser. F (Insured; FSA) 5.50 6/15/18 75,000 e 80,963 Clark County, GO (Bond Bank) (Insured; MBIA) 5.25 6/1/20 105,000 e 113,319 Cypress-Fairbanks Independent School District, GO, Ser. A (Schoolhouse) (Insured; PSF-GTD) 5.25 2/15/22 95,000 e 98,525 Williamson County, GO, Ser. A (Insured; FSA) 6.00 8/15/14 75,000 e 79,628 Oil & Gas.4% Chesapeake Energy, Gtd. Notes 7.50 6/15/14 90,000 86,625 Hess, Sr. Unscd. Notes 6.65 8/15/11 470,000 470,295 Packaging & Containers.3% Ball, Gtd. Notes 6.88 12/15/12 120,000 120,450 Crown Americas, Gtd. Notes 7.63 11/15/13 325,000 321,750 Property & Casualty Insurance2.6% Allstate, Jr. Sub. Debs. 6.50 5/15/67 170,000 b 106,898 Jackson National Life Global, Notes 5.38 5/8/13 270,000 a 257,488 Leucadia National, Sr. Unscd. Notes 7.13 3/15/17 305,000 279,075 Lincoln National, Sr. Unscd. Notes 2.90 3/12/10 425,000 b 413,083 Lincoln National, Jr. Sub. Bonds 6.05 4/20/67 1,050,000 b 694,030 MetLife, Sr. Unscd. Notes 5.00 6/15/15 1,050,000 959,144 Metropolitan Life Global Funding I, Sr. Scd. Notes 5.13 4/10/13 190,000 a 184,764 Nippon Life Insurance, Notes 4.88 8/9/10 475,000 a 468,759 Pacific Life Global Funding, Notes 5.15 4/15/13 450,000 a 449,941 Willis North America, Gtd. Notes 6.20 3/28/17 155,000 134,979 Real Estate Investment Trusts3.6% Arden Realty, Sr. Unscd. Notes 5.25 3/1/15 350,000 306,277 Avalonbay Communities, Sr. Unscd. Notes 6.63 9/15/11 245,000 245,610 Boston Properties, Sr. Unscd. Notes 5.00 6/1/15 470,000 418,858 Duke Realty, Sr. Notes 5.88 8/15/12 450,000 438,955 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 325,000 286,717 Federal Realty Investment Trust, Notes 6.00 7/15/12 100,000 95,673 Healthcare Realty Trust, Sr. Unscd. Notes 5.13 4/1/14 475,000 411,982 HRPT Properties Trust, Sr. Unscd. Notes 3.42 3/16/11 238,000 b 216,287 Liberty Property, Sr. Unscd. Notes 5.50 12/15/16 185,000 154,161 Mack-Cali Realty, Sr. Unscd. Notes 5.05 4/15/10 225,000 224,697 Mack-Cali Realty, Notes 5.25 1/15/12 400,000 394,432 Mack-Cali Realty, Sr. Unscd. Notes 5.80 1/15/16 400,000 d 372,879 National Retail Properties, Sr. Unscd. Notes 6.15 12/15/15 210,000 180,558 Prologis, Sr. Unscd. Notes 6.63 5/15/18 435,000 374,238 Regency Centers, Gtd. Notes 5.25 8/1/15 145,000 130,957 Regency Centers, Gtd. Notes 5.88 6/15/17 120,000 106,329 Simon Property Group, Sr. Unscd. Notes 5.00 3/1/12 550,000 523,180 Simon Property Group, Sr. Unscd. Notes 5.75 5/1/12 150,000 145,860 WEA Finance, Sr. Notes 7.13 4/15/18 435,000 a 391,716 Residential Mortgage Pass-Through Ctfs.2.7% ChaseFlex Trust, Ser. 2006-2, Cl. A1A 5.59 9/25/36 84,047 b 83,431 Citigroup Mortgage Loan Trust, Ser. 2005-WF2, Cl. AF7 5.25 8/25/35 950,000 b 762,439 CSAB Mortgage Backed Trust, Ser. 2006-3, Cl. A1A 6.00 11/25/36 747,840 b 670,494 First Horizon Alternative Mortgage Securities, Ser. 2004-FA1, Cl. 1A1 6.25 10/25/34 1,659,286 1,432,040 Impac Secured Assets CMN Owner Trust, Ser. 2006-1, Cl. 2A1 3.56 5/25/36 250,269 b 216,170 IndyMac Index Mortgage Loan Trust, Ser. 2006-AR9, Cl. B2 5.97 6/25/36 69,797 b 4,984 Nomura Asset Acceptance, Ser. 2005-WF1, Cl. 2A5 5.16 3/25/35 464,909 b 319,398 WaMu Pass-Through Certificates, Ser. 2005-AR4, Cl. A4B 4.67 4/25/35 575,000 b 572,573 Retail1.2% CVS Caremark, Sr. Unscd. Notes 3.11 6/1/10 250,000 b 239,516 CVS Caremark, Sr. Unscd. Notes 5.75 8/15/11 155,000 157,391 Delhaize Group, Sr. Unscd. Notes 6.50 6/15/17 390,000 369,990 Lowe's Companies, Sr. Unscd. Notes 5.60 9/15/12 110,000 112,291 Macys Retail Holdings, Gtd. Notes 5.35 3/15/12 90,000 82,944 Macys Retail Holdings, Gtd. Notes 5.90 12/1/16 95,000 78,433 Walgreen, Sr. Unscd. Notes 4.88 8/1/13 320,000 320,242 Wal-Mart Stores, Sr. Unscd. Notes 6.50 8/15/37 415,000 390,599 State/Territory General Obligations2.1% Delaware Housing Authority, SFMR D-2, Revenue Bonds 5.80 7/1/16 340,000 343,284 Erie Tobacco Asset Securitization/NY, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/28 400,000 348,292 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 7.31 6/1/34 1,390,000 1,198,806 Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 6.50 6/1/23 670,000 574,827 Tobacco Settlement Finance Authority of West Virginia, Tobacco Settlement Asset-Backed Bonds 7.47 6/1/47 725,000 622,449 Wisconsin, GO, Ser. G (Insured; MBIA) 5.00 5/1/15 130,000 e 138,745 Telecommunications2.5% AT & T, Sr. Unscd. Notes 5.60 5/15/18 765,000 685,937 AT & T, Gtd. Notes 7.30 11/15/11 440,000 b 457,252 Koninklijke, Sr. Unsub. Notes 8.00 10/1/10 115,000 120,561 Qwest, Sr. Unscd. Notes 8.88 3/15/12 30,000 b 29,550 Sprint Capital, Gtd. Notes 8.38 3/15/12 740,000 666,478 Telefonica Emisiones, Gtd. Notes 3.50 6/19/09 250,000 b 248,575 Telefonica Emisiones, Gtd. Notes 5.98 6/20/11 375,000 371,119 Time Warner Cable, Gtd. Notes 5.85 5/1/17 440,000 388,285 Time Warner, Gtd. Notes 5.88 11/15/16 900,000 792,216 Textiles & Apparel.3% Mohawk Industries, Sr. Unscd. Notes 5.75 1/15/11 400,000 U.S. Government Agencies/Mortgage-Backed63.1% Federal Home Loan Mortgage Corp.: 5.00% 420,000 f,g 416,391 5.50% 14,805,000 f,g 14,728,665 3.50%, 9/1/10 137,242 g 135,827 6.00%, 11/1/37 4,765,666 g 4,829,547 Multiclass Mortgage Participation Ctfs., Ser. 2586, Cl. WE, 4.00%, 12/15/32 578,229 g,h 550,672 Multiclass Mortgage Participation Ctfs. (Interest Only), Ser. 2764, Cl. IT, 5.00%, 6/15/27 7,390,400 g,h 576,250 Federal National Mortgage Association: 5.00% 27,665,000 f,g 26,978,470 5.50% 12,955,000 f,g 12,920,592 6.00% 4,195,000 f,g 4,249,405 4.00%, 5/1/10 629,140 g 627,380 5.00%, 11/1/20 - 11/1/21 4,142,685 g 4,133,167 5.50%, 9/1/34 - 6/1/38 3,455,948 g 3,449,920 6.00%, 9/1/22 - 11/1/37 8,702,548 g 8,844,802 7.00%, 6/1/29 - 9/1/29 92,828 g 97,648 Government National Mortgage Association I: 5.50%, 4/15/33 - 3/15/34 2,422,972 2,432,322 Ser. 2004-23, Cl. B, 2.95%, 3/16/19 1,171,105 1,153,468 Ser. 2007-46, Cl. A, 3.14%, 11/16/29 393,771 389,697 Ser. 2005-90, Cl. A, 3.76%, 9/16/28 643,391 635,831 Ser. 2006-67, Cl. A, 3.95%, 10/6/11 936,983 928,010 Ser. 2005-29, Cl. A, 4.02%, 7/16/27 440,022 435,828 Ser. 2006-6, Cl. A, 4.05%, 10/16/23 82,503 82,067 Ser. 2007-52, Cl. A, 4.05%, 10/16/25 559,657 556,204 Ser. 2006-66, Cl. A, 4.09%, 1/16/30 902,578 896,177 Ser. 2006-3, Cl. A, 4.21%, 1/16/28 844,463 840,351 Ser. 2006-5, Cl. A, 4.24%, 7/16/29 624,624 621,572 Ser. 2006-55, Cl. A, 4.25%, 7/16/29 805,294 801,257 Ser. 2005-32, Cl. B, 4.39%, 8/16/30 628,710 627,059 Ser. 2005-87, Cl. A, 4.45%, 3/16/25 522,398 521,599 Ser. 2004-39, Cl. LC, 5.50%, 12/20/29 1,000,000 1,013,270 Government National Mortgage Association II 7.00%, 9/20/28 - 7/20/29 15,385 16,122 U.S. Government Securities8.4% U.S. Treasury Bonds: 4.50%, 2/15/36 49,000 d 50,309 5.00%, 5/15/37 3,748,000 d 4,170,531 6.25%, 8/15/23 1,805,000 d 2,167,834 U.S. Treasury Notes: 3.50%, 5/31/13 790,000 d 809,627 4.75%, 8/15/17 2,900,000 d 3,109,571 4.88%, 4/30/11 2,119,000 d 2,268,324 Total Bonds and Notes (cost $214,528,252) Face Amount Covered by Options.0% Contracts ($) Value ($) Call Options 3-Month Floor USD Libor-BBA Interest Rate, January 2009 @2.5 (cost $23,578) 9,250,000 i 0 Principal Short-Term Investments6.9% Amount ($) Value ($) U.S. Government Agencies6.6% Federal Home Loan Bank, Discount Notes, 0.75%, 10/14/08 5,965,000 g 5,963,384 Federal National Mortgage Association, Discount Notes 2.14%, 11/6/08 2,500,000 g 2,494,650 Federal National Mortgage Association, Discount Notes 2.33%, 10/14/08 1,440,000 g 1,438,788 U.S. Treasury Bills.3% 0.27%, 1/2/09 395,000 j Total Short-Term Investments (cost $10,291,543) Other Investment.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $898,000) 898,000 k Investment of Cash Collateral for Securities Loaned9.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $14,091,360) 14,091,360 k Total Investments (cost $239,832,733) 151.9% Liabilities, Less Cash and Receivables (51.9%) Net Assets 100.0% FSAFinancial Security Assurance GOGeneral Obligation LIBOR-BBALondon Interbank Offered Rate British Bankers' Association MBIAMunicipal Bond Investors Assurance Insurance Corporation PSF-GTDPermanent School Fund Guaranteed SFMRSingle Family Mortgage Revenue a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2008, these securities amounted to $15,375,871 or 10.2% of net assets. b Variable rate securityinterest rate subject to periodic change. c Principal amount stated in U.S. Dollars unless otherwise noted. BRLBrazilian Real EUREuro MXNMexican Peso NZDNew Zealand Dollar d All or a portion of these securities are on loan. At September 30, 2008, the total market value of the fund's securities on loan is $13,318,551 and the total market value of the collateral held by the fund is $14,091,360. e These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. f Purchased on a forward commitment basis. g On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. h Notional face amount shown. i Non-income producing security. j All or partially held by a broker as collateral for open financial futures positions. k Investment in affiliated money market mutual fund. At September 30, 2008, the aggregate cost of investment securities for income tax purposes was $239,832,733. Net unrealized depreciation on investments was $11,870,802 of which $817,387 related to appreciated investment securities and $12,688,189 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF FINANCIAL FUTURES September 30, 2008 (Unaudited) Unrealized Market Value Appreciation/ Covered by (Depreciation) Contracts Contracts ($) Expiration at 9/30/2008 ($) Financial Futures Long British Long Gilt 51 10,168,628 December 2008 (3,023) U.S. Long Bond 22 2,577,781 December 2008 7,375 Financial Futures Short U.S. Treasury 2 year Notes 36 (7,683,750) December 2008 (35,078) U.S. Treasury 5 year Notes 86 (9,652,157) December 2008 46,359 U.S. Treasury 10 year Notes 13 (1,490,125) December 2008 33,016 STATEMENT OF OPTIONS WRITTEN September 30, 2008 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options: 3-Month USD Libor-BBA, Swaption 323,400 a (6,356) 3-Month USD Libor-BBA, Swaption 324,400 a (4,979) 3-Month USD Libor-BBA, Swaption 159,400 a (27,299) 3-Month USD Libor-BBA, Swaption 313,500 a (23,530) Put Options: 3-Month USD Libor-BBA, Swaption 323,400 a (13,984) 3-Month USD Libor-BBA, Swaption 324,400 a (76,895) 3-Month USD Libor-BBA, Swaption 159,400 a (18,167) 3-Month USD Libor-BBA, Swaption 313,500 a (51,795) (Premiums received $218,702) LIBOR-BBA- London Interbank Offered Rate British Bankers' Association a Non-income producing security. At September 30, 2008, the fund held the following forward foreign currency exchange contracts: Unrealized Appreciation/ Forward Currency Foreign (Depreciation) Exchange Contracts Currency Amount Cost ($) Value ($) at 9/30/2008 ($) Sell: Euro, expiring 12/17/2008 Mexican New Peso, expiring 12/17/2008 New zealand Dollar, expiring 12/17/2008 Total Unrealized Notional Reference (Pay) /Receive Appreciation Amount ($) Entity Counterparty Fixed Rate (%) Expriration (Depreciation) ($) 350,000 Bristol-Myers Squibb, 6.8%, 11/15/2026 Deutsche Bank (0.45) 6/20/2018 (851) 500,000 Bristol-Myers Squibb, 6.8%, 11/15/2026 Goldman Sachs & Co. (0.43) 6/20/2018 (422) 180,000 Campbell Soup Co., 4.875%, 10/1/2013 Deutsche Bank (0.53) 3/20/2013 (1,900) 680,000 Campbell Soup Co., 4.875%, 10/1/2013 Morgan Stanley (0.51) 3/20/2013 (6,608) 180,000 Kohls, 6.3%, 3/1/2011 J.P. Morgan Chase Bank (1.70) 6/20/2013 (3,726) 370,000 Kohls, 6.3%, 3/1/2011 J.P. Morgan Chase Bank (1.70) 6/20/2013 (7,660) 320,000 Kohls, 6.3%, 3/1/2011 Morgan Stanley (1.62) 3/20/2013 (5,695) 480,000 Pfizer Inc., 4.65%, 3/1/2018 Goldman Sachs & Co. (0.41) 6/20/2018 4,506 340,000 Pfizer Inc., 4.65%, 3/1/2018 Morgan Stanley (0.38) 6/20/2018 3,989 670,000 Reed Elsevier Capital, 4.625%, 6/15/2012 Deutsche Bank (0.96) 6/20/2012 (8,334) 310,000 R.R. Donnelley & Sons, 4.95%, 4/1/2014 Deutsche Bank (1.60) 3/20/2012 (348) 120,000 R.R. Donnelley & Sons, 4.95%, 4/1/2014 J.P. Morgan Chase Bank (1.70) 12/20/2011 (640) 580,000 Radioshack Corp., 7.375%, 5/15/2011 Deutsche Bank (1.84) 6/20/2013 (2,676) 290,000 Radioshack Corp., 7.375%, 5/15/2011 Morgan Stanley (1.75) 6/20/2013 (260) 1,770,000 Dow Jones CDX.NA.IG.10 Index Deutsche Bank (1.50) 6/20/2018 42,978 3,540,000 Dow Jones CDX.NA.IG.9 Index Morgan Stanley 1.55 6/20/2011 (21,635) Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 14,989,360 48,649 Level 2 - Other Significant Observable Inputs 212,976,874 (208,556) Level 3 - Significant Unobservable Inputs 0 0 Total 227,966,234 (159,907) *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Variable Investment Fund By: /s/ J. David Officer J. David Officer President Date: November 17, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: November 17, 2008 By: /s/ James Windels James Windels Treasurer Date: November 17, 2008 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -3-
